Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 9/24/21 to the restriction requirement of 7/28/21 has been received.  Without traverse, Applicant has elected Group I.  
Claims 1-8, 10-13, and 14-20 are currently pending and presented for examination on the merits.
Claims 14-16 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-8, 10-13, and 17-20 are currently under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, and 10-13 are rejected because claim 7 recites “…obtaining a blood sample from a human subject and separating the cells from the plasma…in the test sample…”. There is insufficient antecedent basis for “the cells”, “the plasma”, and “the test sample” in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (Medicine, 2015, 94(19): 1-8).
Lin et al teaches a method of detecting clinical disease activity and inflammation in patients with SLE comprising obtaining blood test samples comprising cells (erythrocytes) from patients and measuring concentrations of circulating soluble Cyr61 in serum of the blood test samples from the SLE patients [Abstract and Left column, pg. 2]. Lin et al further teaches said method wherein the concentrations of circulating soluble Cyr61 in the test samples are compared to concentrations in control reference samples, including reference samples from 100 healthy donors (HD) that are “matched for gender and age” [Left column, pg. 2]. Lin et al further teaches said method wherein sera CYR61 concentration was measured by ELISA (R&D System, MN, USA) according to the manufacturer’s recommendations [Left column, pg. 2]. Lin et al further teaches that Cyr61 is a secreted protein [Right column, pg. 1] and the increased expression of Cyr61 by epithelial cells may secreted and released into the blood by renal blood circulation which may result in high serum Cyr61 level in SLE patients [Right column, pg. 4]. Lin et al further teaches that aberrant CYR61 expression is associated with various cancers and diseases associated with chronic inflammation [Right column, pg.3]. As defined by the instant claims, the method of Lin et al detects/diagnoses breast cancer as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (Medicine, 2015, 94(19): 1-8) as applied to claims 1, 4-6, 17, 19, and 20 above, and in further view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages).
Teachings of Lin et al are discussed above. It is further noted Lin et al cites “R&D System, MN, USA” as the source of the ELISA used in the method of Lin et al to detect CYR61 [left column, pg. 2]. 
Lin et al does not specifically teach a sandwich ELISA using two different anti-human CYR61 antibodies binding to distinct CYR61 epitopes. However, these deficiencies are made up in the teachings of R&D Systems.
R&D Systems teaches an ELISA to detect CYR61 that employs a quantitative sandwich enzyme immunoassay technique using a monoclonal antibody specific for human Cyr61 that has been pre-coated onto a microplate [pg. 2]. R&D Systems further teaches that the standards and samples are pipetted into the wells and any Cyr61 present is bound by the immobilized antibody and after washing away any unbound substances, an enzyme-linked polyclonal antibody specific for human Cyr61 is added to the wells [pg. 2]. One of skill in the art would recognize that the monoclonal and polyclonal antibodies of R&D Systems bind distinct epitopes because the polyclonal antibodies of R&D Systems are capable of binding epitopes of Cyr61 when the monoclonal antibodies (linking Cyr61 to the wells) are bound to an epitope of Cyr61.  
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Lin et al wherein the ELISA of R&D systems, using two distinct antibodies that bind distinct epitopes of CYR61, is used to detect the CYR61, because Lin et al cites “R&D System, MN, USA” as the source of the ELISA used in the method of Lin et al to detect CYR61 [left column, pg. 2] and R&D Systems teaches detecting CYR61 in blood samples using two distinct antibodies to CYR61 in a sandwich ELISA test. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. 
35 USC § 103
Claims 1, 4-6, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Medicine, 2015, 94(19): 1-8) as applied to claims 1, 4-6, 17, 19, and 20 above, and further in view of Luo et al (Arthritis Research & Therapy, 2016, 18(47): 1-11), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Teachings of Lin et al are discussed above.
Lin et al does not specifically teach detecting HIF-1 alpha and/or PD-L1.  However, these deficiencies are made up in the teachings of Luo et al, Etzioni et al, and Mercer.
Luo et al teaches the frequency of PD-L1 expressing neutrophils was significantly increased in patients with SLE compared with healthy individuals and the research revealed that the frequency of PD-L1-expressing neutrophils was associated with disease activity and severity of SLE [Luo et al, pg. 8].
Etzioni et al teaches the power of combining multiple markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of markers for diagnosis in order to improve 
One of ordinary skill in the art would have been motivated, with an expectation of success, to additionally detect PD-L1 when performing the method of detecting clinical disease activity and inflammation in patients with SLE of Lin et al because Luo et al teaches the frequency of PD-L1-expressing neutrophils is associated with disease activity and severity of SLE [Luo et al, pg. 8]., and methods using multiple markers gain the advantages of increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of Cyr61 of Lin et al and PD-L1-expressing neutrophils of Luo et al for detecting disease activity and severity of SLE because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
35 USC § 103
Claims 1-6, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Medicine, 2015, 94(19): 1-8) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages) as applied to claims 1, 2, 4-6, 17, 19, and 20 above, and further in view of Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages).
Teachings of Lin et al and R&D Systems are discussed above.
The combination of Lin et al and R&D Systems does not specifically teach the distinct CYR61 epitopes bound by the different anti-human CYR61 antibodies are at least 50 amino acids apart.  However, these deficiencies are made up in the teachings of Thermo Scientific.
Thermo Scientific teaches for sandwich assays where two different antibodies are required, it is essential that the two antibodies react with different epitopes on the antigen or an epitope that appears several times on the antigen [B. Antibodies, pg. 6]. Thermo Scientific further teaches if the antigen is immobilized on the plate through the capture antibody, then the detection antibody must be able to interact with its own epitope without steric hindrance from the first antibody or the plate [B. Antibodies, pg. 6].
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Lin et al and R&D Systems wherein the two different antibodies that bind Cyr61 bind epitopes far apart, including at least 50, 75, 85, or 100 amino acids apart, because Thermo Scientific teaches that the two antibodies of a sandwich assay must be placed far enough apart so the detection antibody does not interact with the first antibody or the plate. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.   
35 USC § 103
Claims 1-8, 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Walt et al (US 20180149653A1) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages), and Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages). 
Walt et al teaches a method for detecting breast cancer comprising obtaining a blood or plasma test sample from a human subject, determining the concentration of soluble Cyr61in the test sample via a sandwich ELISA, and comparing said concentration to the concentration in a reference sample from a healthy donor ([0040], [0086]-[0094], in particular). Walt et al further teaches said method wherein the healthy donors are female, with an age range of 32-53 years [0118]. One of skill in the art would recognize plasma is obtained from blood and blood is a liquid sample comprising cells, as recited by claim 1.
Walt et al does not specifically teach a sandwich ELISA using two different anti-human CYR61 antibodies binding to distinct CYR61 epitopes and using epitopes that are at least 50 amino acids apart. However, these deficiencies are made up in the teachings of R&D Systems and Thermo Scientific.
Teachings of R&D Systems and Thermo Scientific are discussed above.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Walt et al wherein the ELISA is ELISA of R&D systems, using two distinct antibodies that bind distinct epitopes of CYR61 50 amino acids apart, is used to detect the CYR61, because Walt et al cites “assays include ELISA and other assays known to the skilled artisan” [0036] and R&D Systems teaches detecting CYR61 in plasma samples using two distinct antibodies to CYR61 in a sandwich ELISA test and Thermo Scientific teaches that 
35 USC § 103
Claims 1-8, 10-13, and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Walt et al (US 20180149653A1) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages), and Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages), as applied to claims 1-8, 10, 12, 13, 17, 19, and 20 above, and further view of Kowanetz et al (US 20160009805 A1) , Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Teachings of Walt et al, R&D Systems, and Thermo Scientific are discussed above.
The combination of Walt et al, R&D Systems, and Thermo Scientific dose not specifically teach detection of PD-L1. However, these deficiencies are made up in the teachings of Kowanetz et al, Etzioni et al, and Mercer. 
Kowanetz et al teaches a method of detecting the presence or expression level of PD-L1 in a biological sample comprising contacting the biological sample with antibodies and detecting the presence of the bound antibody [0017]. Kowanetz et al further teaches that PD-L1 is over expressed in breast cancer and is associated with advanced tumors with poor prognosis [0003]. Kowanetz et al further teaches to detect PD-L1 for diagnosis of breast cancer [0004].
The teachings of Etzioni et al and Mercer are discussed above.
One of ordinary skill in the art would have been motivated, with an expectation of success, to detect breast cancer by performing the combined methods of Walt et al, R&D Systems, and Thermo Scientific wherein the marker PD-L1 is also detected, because Kowanetz . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-8, 10-13, and 17-20 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The ‘natural phenomenon’ is: the presence of a natural occurring protein CYR61 correlates with the presence of breast cancer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional steps of detecting proteins, including Cyr61, in biological samples (including bone marrow, blood, and/or plasma). Recited steps of detecting levels of proteins, including CYR61, in blood, bone marrow, and/or plasma is certainly well-understood, routine, and conventional in the art (see Lin et al, (Zhu et al, Nature, 2016, 9 pages)) (“Step 2B”). The elevation of CYR61 in blood and/or plasma is a routinely monitored in the art and is used to diagnosis and prognosis different types of cancers such as prostate, colorectal, lung, liver, and breast (see Zhu et al, (Terada et al, Medicine, Vol. 94, number 19, 8 pages), (Song et al, Clin Transl Oncol, 2016, pg. 519-524)). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance).
Recited steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean E. Aeder can be reached on (571) 272-8787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DENNIS J SULLIVAN/            Examiner, Art Unit 1642 
            /SEAN E AEDER/            Primary Examiner, Art Unit 1642